Title: To George Washington from the Rhode Island Legislature, 10–19 September 1789
From: Rhode Island Legislature
To: Washington, George


          
            [10–19 September 1789]
          
          State of Rhode Island and Providence Plantations
          In General Assembly September Session A.D. 1789.
          The critical situation in which the people of this State are placed, engage us to make these assurances on their behalf, of their attachment and friendship to their sister States, and of their disposition to cultivate mutual harmony and friendly intercourse. They know themselves to be a handful, comparatively viewed; and although they now stand, as it were, alone, they have not separated themselves, or departed from the principles of that Confederation, which was formed by the sister States in their struggle for freedom and in the hour of danger; they seek by this memorial to call to your remembrance the hazards which we have run, the hardships we have endured, the treasure we have spent, & the blood we have lost together, in one common cause and especially the object we had in view—

the preservation of our Liberty. wherein, ability considered, they may truly say they were equal in exertions with the foremost, the effects whereof in great embarrassments and other distresses consequent thereon, we have since experienced with severity, which common sufferings, and common danger, we hope, and trust, yet form a bond of union and friendship not easily to be broken.
          Our not having acceded to, or adopted the new system of Government, formed and adopted by most of our sister States, we doubt not hav[e] given uneasiness to them. That we have not seen our way clear to do it, consistent with our idea of the principles upon which we all embarked together, has also given pain to us; we have not doubted but we might thereby avoid present difficulties but we have apprehended future mischief. The people of this State from its first settlement have been accustomed and strongly attached to a Democratical form of Government. They have viewed in the Constitution an approach, though perhaps, but small towards that form of Government from which we have lately dissolved our connection, at so much hazard and expence of Life and treasure they have seen with pleasure the administration thereof from the most important trust downwards committed to men who have highly merited and in whom the people of the United States place unbounded confidence: yet even in this circumstance, in itself so fortunate, they have apprehended danger by way of Presedent—can it be thought strange then that with these impressions they should wait to see the proposed system organised and in operation? to see what further checks and securities would be agreed to and established, by way of amendments, before they could adopt it as a Constitution of Government for themselves and their posterity? These amendments we believe have already afforded some relief and satisfaction to the minds of the people of this State And we earnestly look for the time when they may with clearness and safety be again united with their sister States, under a Constitution and form of Government, so well poised as neither to need alteration, or be liable thereto, by a majority only of nine States out of thirteen, a circumstance which may possibly take place against the sense of a majority of the people of the United States. We are sensible of the extremes to which Democratical Government is sometimes liable, something of

which we have lately experienced, but we esteem them temporary and partial evils compared with the loss of Liberty and the rights of a free people, neither do we apprehend they will be marked with severity by our sister States, when it is considered that during the late trouble, the whole United States notwithstanding their joint wisdom and efforts fell into the like misfortune. That, from our extraordinary exertions this State was left in a situation nearly as embarrassing as that during the war; that in the measures which were adopted Government unfortunately had not that aid and support from the monied interest which our sister States of New York and the Carolina’s experienced under similar circumstances, and especially when it is considered that upon som⟨e⟩ abatement of that fermentation in the minds of the people whic⟨h⟩ is so common in the collision of sentiments and of parties, a disposition appears to provide a remedy for the difficulties we have laboured under on that account. We are induced to hope that we shall not be altogether considered as foreigners, having no particular affinity, or connection with the United States; But that Trade and Commerce upon which the prosperity of this State much depends will be preserved as free and open between this and the United States, as our different situations at present, can possibly admit, earnestly desiring and proposing to adopt such commercial regulations, on our part, as shall not tend to defeat the collection of the Revenue of the United States, but rather to act in conformity to, or co-operate therewith, and desiring also to give the strongest assurances that we shall, during our present situation, use our utmost endeavours to be in preparation, from time to time, to answer our proportion of such part of the interest or principal of the foreign & domestic debt as the United States shall judge expedient to pay, and discharge.
          We feel ourselves attached by the strongest ties of friendship, kindred, and of interest, with our sister States & we cannot without the greatest reluctance look to any other quarter for those advantages of commercial intercourse which we conceive to be more natural and reciprocal between them and us. I am, at the request, and in behalf of the General assembly, your most obedient humble Servant
          
            John Collins Govr
          
        